

116 S3350 IS: State Veterans Home Inspection Simplification Act
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3350IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. Crapo (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to deem certain State Veterans homes meeting certain health and safety standards as meeting conditions and requirements for skilled nursing facilities under the Medicare and Medicaid programs.1.Short titleThis Act may be cited as the State Veterans Home Inspection Simplification Act.2.Deeming certain State Veterans homes as meeting Medicare skilled nursing facilities conditions and requirementsSection 1865(a) of the Social Security Act (42 U.S.C. 1395bb(a)) is amended—(1)in paragraph (1), by inserting , subject to paragraph (5), after If the Secretary; and(2)by adding at the end the following new subsection:(5)In the case of a provider entity described in paragraph (3)(B) that the Secretary of Veterans Affairs inspects as a State home under section 1742 of title 38, United States Code, and determines meets such standards as the Secretary of Veterans Affairs shall prescribe pursuant to such section, the Secretary of Health and Human Services shall—(A)treat such provider entity as meeting all conditions and requirements under sections 1819 and 1861(j) for the period for which such determination is in effect; and(B)for purposes of subsection (g)(5)(E) of section 1819 and other related purposes for posting information on the Nursing Home Compare website under subsection (i) of such section, in lieu of the information described in the first sentence of such subsection (g)(5)(E), use the information described in the inspections of the Secretary of Veterans Affairs conducted under such section 1742 with respect to such provider entity for such period..